Citation Nr: 1224082	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral pars intra-articularis defect with Grade I spondylolisthesis at L5-S1, for the period from July 2, 2003 to February 8, 2009 (hereinafter referred to as a "lumbar spine disability").

2.   Entitlement to a rating in excess of 40 percent for bilateral pars intra-articularis defect with Grade I spondylolisthesis at L5-S1, for the period from February 9, 2009(hereinafter referred to as a "lumbar spine disability").

3.  Entitlement to an initial compensable rating for a bladder disability for the period prior to February 9, 2009, and a rating in excess of 40 percent for the period from February 9, 2009. 

4.  Entitlement to an initial compensable rating for a bowel disability for the period prior to February 9, 2009, and a rating in excess of 30 percent for the period from February 9, 2009. 

5.  Entitlement to an initial compensable rating for right lower extremity radiculopathy for the period prior to February 9, 2009, and a rating in excess of 20 percent for the period from February 9, 2009. 

6.  Entitlement to an initial compensable rating for left lower extremity radiculopathy for the period prior to February 9, 2009, and a rating in excess of 10 percent for the period from February 9, 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in Atlanta, Georgia.

The Board notes that the Veteran has submitted additional evidence since the last statement of the case dated in December 2009, with a waiver of review by the Agency of Original Jurisdiction. 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he has reported that he is employed in the field of information technology.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Regarding the issues of entitlement to increased initial ratings for bladder, bowel, and bilateral radiculopathy disorders secondary to a lumbar spine disability, in Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.  In this case, the Veteran filed a timely notice of disagreement with a rating decision that granted service connection for those issues, regarding the ratings and their respective effective dates.  As no Statement of the Case has been issued, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2, 2003 MRI report demonstrated that the pathology underlying the Veteran's lumbar spine disability had worsened. 

2.  During the period from July 2, 2003 to February 8, 2009, the Veteran's lumbar spine disability manifested symptoms consistent with range of motion limited to 30 degrees or less of the thoracolumbar spine; but the evidence during this time-frame did not reveal unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of at least 6 weeks requiring physician-ordered bedrest in any 12-month period during the appeal period.  

3.  For the period from February 9, 2009, the evidence of record does not show that the Veteran manifested unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of at least 6 weeks requiring physician-ordered bedrest in any 12-month period during the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for the period from July 2, 2003 to February 8, 2009, for a lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5238, 5239, 5242, 5243 (2011).

2.  The criteria for a rating in excess of 40 percent for the period from February 9, 2009, for a lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5238, 5239, 5242, 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the claims, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2004 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2005.  In March 2006, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more was required.  It follows that the September 2008 letter readdressing the notice element of how VA determines disability ratings and the April 2011 letter readdressing all notice elements went above and beyond what was necessary.

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and VA outpatient treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Next, the Veteran was afforded VA examinations in June 2005, April 2007, February 2009, and April 2011.  Additionally, a May 2004 VA record indicates that the Veteran was afforded a VA examination but failed to appear for the examination.  Further review of the file reveals that the Veteran had moved out of state at that time.  Thus, as the Veteran had good cause for failing to appear for the examination, the claim has not been denied under 38 C.F.R. § 3.655(b).  Additionally, the Veteran has appeared for four subsequent VA examinations. 

The Board acknowledges the Veteran's contention that the June 2005 VA examination report is inadequate and that the range of motion test results were incorrect.  Specifically, the Board observes that in a March 2010 statement, the Veteran reported that the examiner who conducted both the June 2005 and April 2007 VA examinations did not use a goniometer to measure the range of motion but merely eye-balled his range of motion.  In the same statement, the Veteran also reported that the examiner did not address flare-ups.  Further, the Board notes that the examination report reveals that the VA examiner did not review the claims file or other medical records.  However, the examiner conducted a thorough interview with the Veteran regarding his symptoms as well as a physical examination.  A review of the examination report reveals that the Veteran complained of constant pain of at least a 9 out of 10.  The Veteran reported that he had not had any flare-ups that required treatment from a physician.  He reported occasional exacerbations that resolved with rest.  The examiner noted that the Veteran could not answer further questions regarding flare-ups, including limitation of motion or functional impairment.  Based on the foregoing, the Board finds that the discussion regarding flare-ups was adequate.  The examiner explained a rationale for not providing more detailed information regarding flare-ups.  The Board also finds that the report regarding the Veteran's current symptomatology and the examiner's objective observations is adequate.   However, the Board finds the range of motion testing is inadequate as the examiner has not indicated that a goniometer was used to obtain the findings and the Veteran has reported his belief that a goniometer was not used.  A Remand for a new VA examination now over seven years later, would not assist in evaluating the status of the Veteran's disability in 2005.  In this case, the Veteran is not prejudiced by the inadequate range of motion findings as the Board has given the Veteran the benefit of the doubt and increased his disability rating to the maximum allowable rating for limitation of flexion, during this period.   

Similarly, the Board acknowledges the Veteran's July 2007, January 2010, and March 2010 statements in which he indicated that the April 2007 VA examiner did not thoroughly analyze the private medical evidence of record and that the examination report inaccurately described the his level of participation.  As discussed below, the Veteran reported that he had been wearing a back brace during the April 2007 VA examination and that the restrictive brace was the reason he could not perform the range of motion testing, not that he did not participate.  He also explained that he was never asked to remove the brace.  Further, he disputed the VA examiner's observation that the Veteran did not appear to be in pain.  He reported that private treatment records demonstrate that he received four epidural injections for pain over the course of the year prior to the VA examination.  Thus, the Veteran contends that it should be obvious that he was in pain if he required epidural injections for pain.  The Board finds the Veteran's reasoning to be persuasive and finds that the April 2007 examination was inadequate.  Thus, the Board affords the VA examiner's comments regarding the Veteran's failure to participate in the examination no probative value.  Further, a Remand for a new VA examination now over five years later, would not assist in evaluating the status of the Veteran's disability in 2007.  Additionally, the Veteran has already been afforded VA examinations subsequent to the April 2007 VA examination.  Further, the Veteran is not prejudiced by the inadequate examination report as the Board has given the Veteran the benefit of the doubt and increased his disability rating to the maximum allowable rating for limitation of flexion, during this period.   

The Board finds that the February 2009 and April 2011 VA examination reports are adequate as far as evaluating the Veteran's symptoms and objective findings at that point in time.  Indeed, both examiners conducted thorough interviews with the Veteran regarding his symptoms as well as comprehensive physical examinations.  The Board acknowledges that the February 2009 VA examiner did not address whether the Veteran had physician-ordered bedrest.  However, the examiner noted the Veteran's subjective reports of incapacitation.  A review of the file reveals that the Veteran has provided all of his private treatment records for the relevant periods on appeal.  Further, the Board acknowledges that the April 2011 VA examiner did not review the claims file and that the reports do not indicate review of other medical records.  However, this failure alone does not render the examination report inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Notably, neither the Veteran nor his representative has indicated any objection to the adequacy of the February 2009 or April 2011 examination reports.  To the contrary, the representative has referenced specific findings in the April 2011 report, in its Informal Hearing Presentation.  

The Board also notes that in an Appeal Form 9 dated in January 2010, the Veteran requested a hearing before the Board, however in May 2011 and June 2011, he wrote letters specifically stating that he desired to have his hearing request be withdrawn. 

After a careful review of the file, the Board finds that even with the few inadequacies identified herein, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran is not prejudiced by such inadequacies because, as was noted above and for the reasons described in even more detail below, the Veteran is being afforded the benefit of the doubt by being awarded the next higher rating even though there is conflicting evidence as to the whether an increase is even warranted under the circumstances of this case.  Therefore, in accordance with the discussion above in conjunction with the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating - Schedular 

In this case, the Veteran has been service-connected for a lumbar spine disability since December 1987.  His disability was rated as 20 percent disabling from December 1987 to February 2009.  In November 2003, he filed a claim for an increased rating.  While the claim was on appeal, the disability rating was increased to 40 percent, effective February 9, 2009.  Additionally, in March 2010, service connection was granted for bladder, bowel, and bilateral radiculopathy complaints, effective in November 2003, the date of the Veteran's claim for an increased rating.  Noncompensable ratings were assigned for the neurological complaints for the period prior to February 9, 2009.  For the period from February 9, 2009, various compensable ratings were assigned for the neurological disabilities (40 percent for a bladder disability, 30 percent for a bowel disability, 20 percent for right leg radiculopathy and 10 percent for left leg radiculopathy).  The March 2010 rating decision also granted service connection for erectile dysfunction secondary to the lumbar spine disability, rated as noncompensable, and assigned a special monthly compensation for loss of use of a creative organ. 

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service- connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

For both periods on appeal, the Veteran's lumbar spine disability has been rated under Diagnostic Code 5238 which concerns spinal stenosis.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5242, are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating is awarded when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Each range of motion measurement is rounded to the nearest 5 degrees.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (4).

Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months merit a 10 percent evaluation under the Formula for Rating IVDS.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent rating.  Finally, the maximum 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to the above criteria.  Id., Note (2).



Although all the evidence has been reviewed, only the most salient and relevant evidence is set forth below in conjunction with the applicable rating criteria.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  This evidence concerns the level of the Veteran's lumbar spine disability since one year prior to the time he filed the instant claim in November 2003.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (each indicating that an exception to the general rule in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) that the effective date for benefits cannot be earlier than the date of receipt of the application therefore exists for awards of increased compensation such that if the evidence demonstrates that an increase in disability occurred within the one year period preceding receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable).

	a.  Period from July 2, 2003 to February 8, 2009

For the entire appeal period from July 2, 2003 to February 8, 2009, the Veteran's lumbar spine disability has been rated 20 percent disabling.  In other words, his previously assigned 20 percent disability rating was continued following his November 2003 claim for increase.  As noted above, he has also been granted service connection for neurological abnormalities related to his lumbar spine disability, including bladder incontinence, bowel incontinence, as well as right and left lower extremity radiculopathy, all rated as noncompensable prior to February 9, 2009, and effective November 18, 2003, the date of receipt of his claim for increase.  The ratings for the neurological abnormalities were assigned in a March 2010 rating decision.  The Veteran has filed a notice of disagreement with the assigned rating amounts.  As such, those ratings are discussed in the Remand section below and are not included in the discussion regarding a higher evaluation for the lumbar spine.  

The Board also notes that the March 2010 rating decision granted service connection for erectile dysfunction secondary to the lumbar spine disability and effective in January 2010, the date of the Veteran's claim for service connection of erectile dysfunction.  The disability was rated as noncompensable but a special monthly compensation for loss of use of a creative organ was granted.  The Veteran has not appealed the rating or effective date of the erectile dysfunction claim.  

Regarding the lumbar spine, a rating in excess of 20 percent is warranted when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.  Higher ratings are also warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent rating.  The maximum 60 percent rating for incapacitating episodes requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

For the following reasons, the Board finds that a of 40 percent, but no higher, is warranted for the period from July 2, 2003 to February 8, 2009.  In November 2003, the Veteran claimed that his disability had worsened.  A January 2004 private treatment record from Dr. C. indicated that he had been treating the Veteran since 1999 and that his condition was progressively worse due to degenerative disc disease and degenerative joint disease with hypertrophic spurring and spondylolisthesis of L5-S1.  Dr. C. also cited an (unspecified date) MRI study which Dr. C. noted showed an increase in disability from the previous study.  A review of the record reveals that an MRI report dated July 2, 2003 noted that the Veteran had a right paracentral disc herniation at L4-5 that had increased in disability since an April 2001 study.  The remainder of the report mirrors Dr. C.'s discussion of the MRI report.  Thus, the Board has assigned an increased rating as of July 2, 2003, the date his increase in disability was factually ascertainable within the year prior to his November 2003 claim for increase.  See 38 C.F.R. § 3.400 (o)(2). 

The Board has considered numerous private treatment records regarding the entire period on appeal including, but not limited to, records from Dr. B. regarding lumbar discogram testing in July 2003 which produced significant back and right leg pain.  Notably, in July 2003, Dr. B. referred the Veteran for the discogram upon receipt of the aforementioned July 2003 MRI results, to determine if whether the Veteran's L4-5 and L5-S1 levels were pain generators.  Later that same month, the discogram confirmed that there was significant back and leg pain with the injections to L4-5 and L5-S1.  The Board has also reviewed a July 2003 X-ray report which indicated degenerative disc disease at L4, and July 2003 CT report, as well as other private treatment records which recorded symptoms of low back pain, regular chiropractic treatments including treatments dated prior to July 2003 (and prior to the one year period prior to the date of the claim), periodic steroid injection treatments, and reports of consuming medication to control pain.  As will be discussed below, the July 2, 2003 MRI report was the first report, during the year prior to the Veteran's claim for increase, to note an increase in the Veteran's disability. 

Turning to VA examination reports, the Veteran underwent a VA examination in June 2005 during which he reported constant pain that he described as both dull and sharp.  He rated his pain as a 9 on a scale of 1-10, with 10 being the worst pain one can experience.  The examiner noted that the Veteran did not look uncomfortable sitting in a chair.  The Veteran reported that if he walks two blocks, pain is still a 9 out of 10.  He reported that he takes pain medication but does not remember the name of the medication or the dosages.  He also reported that he received treatment from a chiropractor.  Regarding flare-ups, he reported that he had not been treated under the care of a doctor during a flare-up but that he had occasional exacerbations of pain for which he rested in bed and the pain spontaneously improved.  He could not answer questions regarding additional limitation of motion during a flare up.  Regarding any associated features with his back pain, he reported that he occasionally has a spasm in his back and occasionally feels numbness in both lower extremities.  He did not report additional features such as weight loss, fevers, malaise, dizziness, visual disturbances, weakness, incontinence of bladder or bowel, or erectile dysfunction.  He reported to the examination walking unaided but stated that he had a cane that he used approximately twice a week.  He also reported that he had a back brace that he used occasionally but he did not bring it to the examination.  He did not report any unsteadiness or falls.  He reported that he can only walk for half a block and could only stand for 2 minutes.  He stated that his activities of daily living were affected in the sense that bending down was painful and he had pain when dressing.  He only worked two days per week at that time and could not state how many workdays were lost due to his back.  Recreational activities were curtailed.  The Veteran reported that he was able to drive.  

On physical examination, the June 2005 VA examiner noted that the Veteran's spine, limbs, posture, gait, head position and spine curvature all appeared normal.  As noted in the VCAA section above, the VA examiner did not use a goniometer to measure ranges of motion and the Board has found that the range of motion findings are inadequate.  Nevertheless, the Board finds it significant that some range of motion was observed, despite its questionable reliability as to specific findings of particular degrees of motion.  Specifically, the examiner noted that the Veteran had flexion to 45, extension to 20, lateral flexion on each side to 20 degrees and rotation to 30 on each side.  For flexion, extension, and lateral flexion, the Veteran stopped bending due to pain.  Repetitive motion testing was reported to increase pain, weakness, fatigue, lack of endurance, and muscle spasm but did not affect ranges of motion.  Notably, the examiner opined that there was no objective evidence of painful motion, muscle spasm, weakness or tenderness.  Symptoms were subjectively reported by the Veteran.  No fixed deformity was noted.  Regarding incapacitating episodes, the Veteran reported no incapacitating episodes over the 12 months prior to the June 2005 examination.  

The Veteran's reported symptoms, complaints, and June 2005 VA examiner's observations did not demonstrate unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes of at least six weeks during the 12 months prior to the VA examination.   

The Veteran also underwent a VA examination in April 2007 during which he reported constant, dull pain in the low back.  He initially rated his pain as a 10 on a pain scale of 1-10 with 10 being the worst.  Later, during the examination, he rated his pain as a 9 out of 10.  The examiner noted that the Veteran did not appear to be in pain judging by his facial expressions.  The Veteran reported that he treated his pain with physical therapy and pain management including periodic injections into the back.  Regarding flare-ups, the examiner noted that with constant pain at a 9 out of 10, there was not much scope for flare-ups.  The Veteran could not answer questions regarding additional limitation of motion or functional impairment during flare-ups.  The examiner noted that the Veteran did not indicate any problems with weight loss, fevers, malaise, dizziness, visual disturbances, weakness, bladder complaints, bowel complaints, or erectile dysfunction. 

The April 2007 VA examiner noted that the Veteran used a cane to walk and was favoring his right lower extremity.  The Veteran also reported that he has a back brace that he uses most of the time.  He reported that his walking and standing were severely limited but he did not want to put a specific number on the limitations.  He further stated that his activities of daily living are affected by back pain, including his work, although he was able to work as a project director in a computer-related business. 

On physical examination, the April 2007 VA examiner noted that aside from the Veteran's gait and use of a cane, his spine, limbs, posture, head position and spine curvature were all normal.  When the examiner asked the Veteran to go through range of motion testing, the Veteran responded that it was a bad day for his back and that he could not go through the range of motions.  When he was asked to flex his lumbosacral spine, he made a minimal motion without any observable effort and stated that he could not do it.  When the Veteran was asked to extend his back, perform lateral flexion on each side, or rotation on each side, his response was the same. The Veteran made minimal motion and stated that he could not proceed further.  Again, there was no observable effort in the motion.  The examiner noted that there was no objective evidence of painful motion, spasm, weakness or tenderness.  No fixed deformity was noted.  

As noted in the VCAA section above, in statements dated in July 2007, January 2010 and March 2010, the Veteran explained to the Board that he was not being uncooperative with the April 2007 VA examiner, but rather that he was wearing a back brace at the time and that the examiner did not ask him to remove the brace.  He reported that the back brace was very restrictive and controlled his range of motion.  He further reported that the entire examination lasted approximately 8 minutes and that the examiner did not ask him questions that were related to his disability.  Affording the Veteran all reasonable doubt in regard to this circumstance, the Board finds the report regarding range of motion testing, or lack thereof, is inadequate.  The Board has also noted that it will afford that portion of the examination report, as well as any negative description of the Veteran's willingness to participate in the examination, no probative value.  Further, the Board finds the only portions of the report that have probative value are the VA examiner's objective observations that the Veteran had some range of motion and the recordings of the Veteran's reports.  As noted above, the examiner also failed to review the relevant private treatment records. 

The Board has also considered a July 2006 statement from the Veteran's wife regarding her observations of his severe back pain.  She reported that she met the Veteran in 2002 and they married in 2003.  She observed the Veteran's complaints of back pain for as long as they had been married.  She reported that he goes to the doctor 3-4 times per week.  She reported his complaints of back spasms and severe pain and his inability to do any type of activity on a daily basis.  She reported that the Veteran's back problem has affected their life to the point that they are unable to enjoy a normal life together.  She also reported that as of the week she wrote the letter, the Veteran began to undergo injections to the lower back for pain management.  She also reported that she had observed him taking medication to treat his pain and spasms for a long time.  

The Board has also considered the Veteran's March 2010 statement that he used at 8 weeks of leave every year for the previous 7 years (i.e., during all 12-month periods on appeal), to take time off due to his back pain and/or treatment.  However, the record does not demonstrate physician ordered bedrest as contemplated by Diagnostic Code 5243. 

As noted above, a rating of 40 percent is warranted under Diagnostic Code 5238 for forward flexion of the spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine (40 percent).  Although private treatment records and VA examination reports do not contain reliable range of motion findings demonstrating forward flexion of the thoracolumbar spine limited to 30 degrees or less, there are also no reliable range of motion findings demonstrating motion greater than 30 degrees.  Thus, the Board gives the Veteran the full benefit of the doubt and finds that his lumbar spine disability should be rated 40 percent disabling, but no higher, for the period from the time he filed his claim in November 2003 to February 8, 2009.  

A rating in excess of 40 percent is not warranted for unfavorable ankylosis of the entire thoracolumbar spine (50 percent).  Indeed, there is no indication of any ankylosis, whether favorable or unfavorable, of any portion of the thoracolumbar spine.  At no point has the Veteran complained of immobility or an inability to move his back.  He was able to move his back in all planes, albeit limitedly due to pain, fatigue, weakness, and lack of endurance.  Private treatment records and VA examination reports demonstrate some motion of the lumbar spine and ankylosis has not been shown even considering DeLuca, Mitchell, and associated regulations.  Pain with all ranges of motion has been noted by VA and private physicians.  Yet functional loss as a result thereof was not noted.  The Board has considered the July 2007 letter from Dr. C. who indicated that the Veteran was unable to perform normal activities without being predisposed to further complications and aggravation of his condition, however, Dr. C.'s letter did not indicate that the Veteran would be unable to move his thoracolumbar spine as a result of performing normal activities.  The Board has also considered a July 2007 letter from Dr. V.H. who indicated that the Veteran's pain and numbness are exacerbated by normal activities such as bending, lifting, getting in and out of his car or bed, in the morning after sleeping or after sitting too long.  Dr. V.H. noted that the Veteran was unable to get a good night's rest and wakes up several times during the night due to low back and leg pain.  Dr. V.H. did not indicate that the Veteran's activities cause him to be immobilized or unable to move his thoracolumbar spine.  Further, the evidence does not support a finding of incapacitating episodes of at least six weeks during any 12-month period on appeal.  

Although VA is required to consider painful motion under 38 C.F.R. § 4.59, this regulation specifies that, in the case of a painful, unstable, or malaligned joint, "at least the minimum compensable rating for the joint" be assigned. 38 C.F.R. § 4.59.  Such has been accomplished in the present case, as the Veteran's disability has been granted an increase to 40 percent disabling during the appeal period in question.  For these reasons, the record does not support a rating in excess of 40 percent for a lumbar spine disability under the Diagnostic Code 5238.

In reaching this conclusion, the Board has considered the Veteran's statements regarding his lumbar spine symptoms.  The Board finds that the Veteran is competent to report his lumbar spine symptoms including limitation of motion and limitation on activities of daily living as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, at least as far as they address the criteria regarding ankylosis under which the disability is evaluated, more probative than the Veteran's assessment of the severity of his disability.

Based on the foregoing, the Board finds that a disability rating in excess of 40 percent is not warranted for the period from November 18, 2003 to February 8, 2009.  The Board has considered all of the Veteran's symptoms in evaluating his lumbar spine disability, and finds that they are encompassed by the 40 percent disability rating assigned herein.

Turning to the Formula for Rating IVDS, references to and/or diagnoses of degenerative disc disease were made during the period from November 18, 2003 (and prior to November 2003) to February 8, 2009.  These diagnoses are labels for disc conditions similar to IVDS. The Formula for Rating IVDS therefore applies.

As noted above, there is no indication of any incapacitating episodes of any duration during the period from July 2, 2003 (or during the year prior to his November 2003 claim) to February 8, 2009.  While the Veteran has reported that each year, he used all of his sick leave and vacation time for his back pain, treatment records do not demonstrate physician-ordered bedrest.  It follows that use of the Formula for Rating IVDS would result in a noncompensable rating for the period prior from July 2, 2003 to February 8, 2009.  The 40 percent evaluation deemed appropriate for this period under the General Rating Formula therefore stands as the higher evaluation.

The Board has considered whether the Veteran's increase in disability is factually ascertainable prior to July 2, 2003 but finds that in this case, it is not.  See 38 C.F.R. § 3.400 (o).  Notably, the Veteran has been service-connected for his lumbar spine disability since December 1987.  Under 38 C.F.R. § 3.400 (o) (2), the Veteran is entitled to an effective date for increase as of the date of his claim for increase or prior to the date of his November 2003 claim for increase if it is factually ascertainable that such increase occurred within the year prior to his claim for increase.  Here, the July 2, 2003 MRI report indicates that the Veteran's lumbar spine disability had worsened since a 2001 MRI study.  The remaining treatment records dated prior to the November 2003 claim for increase do not show a increase in disability prior to July 2, 2003.  Thus, the Board finds that the findings dated in July 2, 2003 demonstrate a factually ascertainable increase in the severity of the Veteran's disability and as such should be the effective date for his increased rating.  See 38 C.F.R. § 3.400(o)(1).

Consideration has been given to the benefit of the doubt in making each of the above findings, in particular benefit of the doubt has been given to the Veteran regarding the increase from a 20 percent disability rating to a 40 percent disability rating.  However, the benefit of the doubt does not apply to the Board's finding regarding a rating in excess of 40 percent as this finding was made based on the preponderance of the evidence.

	b.  Period from February 9, 2009

In December 2009, the RO granted an increased rating of 40 percent, effective February 9, 2009, the date of a VA examination where flexion was shown to be limited beyond 30 degrees.  For the following reasons, the Board finds that a rating in excess of 40 percent is not warranted.  

During this period, the Veteran underwent a VA examinations in February 2009 and in April 2011.  The Board has also considered relevant private treatment records including, but not limited to, a November 2010 treatment record with range of motion findings noted below.

Turning to VA examinations, during the February 2009 VA examination, the Veteran reported back pain was more intense than it had been in the past.  He also reported that he wore a lumbar brace on a daily basis and used a cane or walker as needed.  He reported that his pain wakes him up frequently at night.  Regarding daily activities, he reported that he cannot do any do anything at home physically such as house work or yard work. He does not do anything that requires him to bend, lift, twist, or sit for prolonged periods.  He also reported that while he is able to work, he has difficulty at work with his pain, difficulty walking, and inability to bend, lift and twist. He explained, however, that he was permitted to work from home when he was incapacitated and that he had 4 days per week of incapacitation due to back pain.  He also reported that he cannot go shopping with his wife, fish the way he would like, go to amusement parks, take family trips, or participate in family activities.  He reported less than 3 hours per night of sleep due to pain waking him or causing him to change positions.  He also reported that he uses a back brace, hydrocodone, muscle relaxers, ice, and a Tens unit for treatment of his pain.  

On physical examination, the February 2009 VA examiner noted that the Veteran walked with a slow, wide-based gait with facial grimacing with essentially each step.  He used a cane.  His spine had grossly normal curvature.  The examiner noted there was no wasting in the musculature of ht buttocks or the lower extremities.  Range of motion was limited as follows: flexion to 15 degrees, extension to zero, lateral bending was approximately 10 degrees on each side, rotation was approximately 10 degrees bilaterally.  On repetitive testing, flexion was further limited to 10 degrees, extension remained at zero, lateral bending was less than 10 degrees on each side.  The Veteran had an increased in fatigability and lack of endurance with repetition and also had an increase in pain with loss of motion.  The examiner noted there was no obvious evidence of incoordination.   

During the April 2011 VA examination, the Veteran reported that his low back pain had worsened over the years since the problem began in 1977.  He reported that he had experienced constant numbness down both of his lower extremities for many years.  He also reported that he had received injections for pain management in the past with the most recent being about a year prior to the examination.  He also reported that he was currently taking prescription pain medication every 4 to 6 hours.  He reported no flare-ups.  He also reported decreased motion, stiffness, weakness, spasm, as well as sharp, severe, and constant low back pain. 

The April 2011 VA examiner noted that there were no incapacitating episodes of spine disease.  On physical examination, the VA examiner noted spasm, tenderness, guarding, and pain with motion.  The examiner also noted that there was no weakness or atrophy.  Regarding range of motion findings, the Veteran had flexion to 50 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, left lateral rotation to 10 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 10 degrees.  While there was objective evidence of pain following repetitive motion there was no additional limitation following three repetitions of range of motion.  The examiner also noted that the Veteran came to the examination ambulatory and walking with a cane and a Velcro brace on his back.  He was not in acute pain or respiratory distress but complained of pain shooting in the range of movements.  The examiner also noted that the Veteran was overweight and that his gait was slow and wide-based.  

The Board has also considered private treatment records including, but not limited to, a record dated in November 2010 which diagnosed moderate to severe spinal stenosis as well as a worsened Pars defect that had increased to Grade 2.  The November 2010 private treatment record also noted lumbar spine ranges of motion including flexion to 25 degrees, extension to 5 degrees, and lateral flexion to 10 degrees bilaterally, all with pain and spasm. 
 
As noted above, a rating in excess of 40 percent is warranted under the general rating formula for unfavorable ankylosis of the entire thoracolumbar spine (50 percent).  In this case, the evidence does not support a finding of unfavorable ankylosis of the entire thoracolumbar spine.  Significantly, the February 2009 and April 2011 VA examination reports, as well as private treatment records, found that the Veteran had motion in his thoracolumbar spine.  




The Board has considered the DeLuca and Mitchell provisions.  However, even with the additional limitation of flexion due to pain at the February 2009 VA examination, the Veteran had motion.  There has been no finding of ankylosis of the thoracolumbar spine during the appeal period.  Additionally, the April 2011 VA examiner found that there was no additional limitation of motion resulting from pain, weakened movement, muscle atrophy, excess fatigability, or incoordination.  Moreover, private treatment records have not shown ankylosis during the relevant appeal period.  

Although VA is required to consider painful motion under 38 C.F.R. § 4.59, this regulation specifies that, in the case of a painful, unstable, or malaligned joint, "at least the minimum compensable rating for the joint" be assigned.  38 C.F.R. § 4.59.  Such has been accomplished in the present case, as the Veteran has had a 40 percent evaluation during the appeal period in question.  For these reasons, the record does not support a rating in excess of 40 percent for a low back disability under the General Rating Formula.

In reaching this conclusion, the Board has considered the Veteran's statements regarding his low back pain and limitations regarding daily activities.  The Board has also considered an April 2010 statement from the Veteran's wife in which she reports that she has to drive her husband everywhere, including dropping him off for his job, due to his back and medication that he takes.  She also reported her observation that he does not do household chores, play with or take care of his 6 year old daughter, walk, sit, stand, or carry anything.  She also reported that he has bladder problems and must change absorbent materials over 7 times per day.  Notably, he has already been granted a separate 40 percent rating for bladder incontinence during the relevant period.  An increased rating for a bladder disability is addressed in the Remand section below. 

The Board finds that the Veteran is competent to report his lumbar spine symptoms including limitation of motion and limitation on activities of daily living as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, his wife is competent to report her personal observations of his activities.  Id.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.

Based on the foregoing, the Board finds that a disability rating in excess of 40 percent is not warranted for the period from February 9, 2009.  The Board has considered all of the Veteran's symptoms in evaluating his lumbar spine disability, and finds that they are encompassed by the 40 percent disability rating assigned herein.

Turning to the Formula for Rating IVDS, as noted above references to and/or diagnoses of degenerative disc disease were made during the period on appeal from February 9, 2009.  This diagnosis is a label for a disc condition similar to IVDS. The Formula for Rating IVDS therefore applies.

There is no indication of any incapacitating episodes of any duration during the period on appeal from February 9, 2009.  While the Veteran has reported that each year, he used all of his sick leave and vacation time for his back pain, treatment records do not demonstrate physician-ordered bedrest.  It follows that use of the Formula for Rating IVDS would result in a noncompensable rating for the period from February 9, 2009.  The 40 percent evaluation deemed appropriate for this period under the General Rating Formula therefore stands as the higher evaluation.

Consideration has been given to the benefit of the doubt in making each of the above findings.  However, it does not apply because these findings were made based on the preponderance of the evidence.





III.  Extraschedular Consideration

Finally, regarding both periods on appeal, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his lumbar spine could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's lumbar spine disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.


ORDER

A rating of 40 percent for bilateral pars intra-articularis defect with Grade I spondylolisthesis at L5-S1 for the period from July 2, 2003 to February 8, 2009, is granted subject to the law and regulations governing payment of monetary benefits.

A rating in excess of 40 percent for bilateral pars intra-articularis defect with Grade I spondylolisthesis at L5-S1 for the period from February 9, 2009, is denied.


REMAND

Regarding the remaining issues on appeal, a remand is required.  In March 2010, the Veteran was granted service connection for neurological disabilities including a bowel disorder, bladder disorder, and bilateral radiculopathy secondary to his lumbar spine disability.  In August 2010, he submitted a notice of disagreement with the disability ratings and their respective effective dates, for each of the issues including bowel disorder, bladder disorder, and bilateral radiculopathy secondary to his lumbar spine disability.  To date, no Statement of the Case regarding these matters has been furnished.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no Statement of the Case is furnished, the Board should remand, rather than refer, the claim for the issuance of a Statement of the Case.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case on the issues of entitlement to increased initial ratings for bladder, bowel, and bilateral radiculopathy disorders secondary to a lumbar spine disability.  The Veteran and his representative must be advised of the need to file a substantive appeal if he wishes to an perfect appeal on the issue.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


